         Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ROBERT BATES, ADAM RADLY, and ACL
    COMPUTERS AND SOFTWARE INC.,

                                Plaintiffs,

                         -v.-                                   19 Civ. 2814 (KPF)

    OFFIT KURMAN ATTORNEYS AT LAW LLP,                       OPINION AND ORDER
    THEODORE P. STEIN, and LEGAL
    MALPRACTICE INSURANCE COMPANY
    JOHN DOE,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        ACL Computers and Software Inc. (“ACL”) retained Offit Kurman

Attorneys at Law LLP (“Offit Kurman”) to represent the company in a matter in

Maryland state court. ACL, along with two of its officers, Robert Bates and

Adam Radly (together with ACL, “Plaintiffs”), now claim that Offit Kurman and

one of its attorneys, Theodore P. Stein (together, “Defendants”), 1 committed

legal malpractice in that representation. Plaintiffs’ Complaint asserts causes of

action for “negligent failure,” breach of fiduciary duty, and breach of contract.

        Defendants now move to dismiss the Complaint in its entirety on several

bases, including lack of subject matter and/or personal jurisdiction. As set

forth herein, the Court concludes that it lacks subject matter jurisdiction over

the action and dismisses the Complaint.



1       The Court notes that the Complaint also names Legal Malpractice Insurance Company
        John Doe as a defendant in this matter. But Plaintiffs have failed to identify or serve
        this defendant, and no such company has appeared in this action.
       Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 2 of 11



                                     BACKGROUND 2

A.    Factual Background

      In 2016, ACL, a company incorporated in Maryland (Anesh Decl., Ex. C,

D), entered into a retainer agreement with Offit Kurman, a law office

incorporated in Maryland and with its principal place of business in Maryland

(id. at Ex. E, F). The agreement provided that Offit Kurman would represent

ACL in an action that ACL had filed in Maryland state court. (Compl. ¶ 9).

Theodore P. Stein, an attorney employed by Offit Kurman who resides in

Maryland (Stein Decl. ¶ 2), was assigned to be lead attorney in that action

(Compl. ¶ 30). The agreement between Offit Kurman and ACL recited that all

disputes arising out of the representation would be filed in Maryland state

courts. (Stein Decl., Ex. A). ACL ultimately paid Offit Kurman $177,000 for its

legal services. (Compl. ¶ 9).

      Offit Kurman’s representation of ACL included opposing a motion for

summary judgment filed in the state court action. (Compl. ¶ 10). ACL

provided Offit Kurman with documents to incorporate into the opposition



2     This Opinion draws its facts primarily from the operative pleading, the Complaint (Dkt.
      #6), the well-pleaded facts of which are taken as true for purposes of this motion. See
      Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008); see also Ashcroft v.
      Iqbal, 556 U.S. 662, 679 (2009). As discussed more fully below, the Court may consider
      extrinsic evidence, such as declarations attached to the parties’ submissions, in
      resolving the pending motion to dismiss for lack of subject matter jurisdiction. See
      Barnet v. Ministry of Culture & Sports of the Hellenic Republic, 391 F. Supp. 3d 291,
      297-98 (S.D.N.Y. 2019). Individual declarations are referred to using the convention
      “[Name] Decl.”
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      Memorandum of Law in Support of Their Motion to Dismiss as “Def. Br.” (Dkt. #29);
      Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Dismiss as “Pl.
      Opp.” (Dkt. #32); and Defendants’ Memorandum of Law in Further Support of Their
      Motion to Dismiss as “Def. Reply” (Dkt. #35).


                                               2
        Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 3 of 11



papers but, it is alleged, Offit Kurman failed to include them. (Id.). The

Maryland state court granted the motion for summary judgment against ACL,

and ACL’s suit was dismissed. (Id. at ¶¶ 2, 11, 16). That decision was

appealed to the Court of Special Appeals of Maryland, and it was ultimately

affirmed. (Id.).

      According to the Complaint, ACL “closed its offices in 2016 and is no

longer operational or open, most of its assets have been liqu[idated].” (Compl.

¶ 25). Robert Bates served as the CFO of ACL and resides in California. (Id. at

¶ 22). Adam Radley served as the CEO of ACL and resides in and is a citizen of

Australia. (Id.).

B.    Procedural Background

      Plaintiffs filed the Complaint on April 1, 2019. (Dkt. #6). On April 25,

2019, Defendants applied for leave to file a motion to dismiss the Complaint.

(Dkt. #15). The Court held a pre-motion conference concerning Defendants’

anticipated motion to dismiss on May 21, 2019, in which it granted Defendants

leave to file a motion to dismiss. (Dkt. #26 (transcript of proceedings)). 3

Defendants filed their motion to dismiss on July 12, 2019. (Dkt. #28, 29, 30,

31). Plaintiffs filed an opposition brief on August 9, 2019. (Dkt. #32, 33). This

motion became fully briefed when Defendants filed their reply brief on

August 30, 2019. (Dkt. #35).




3     During this conference, Plaintiffs were offered an opportunity to amend the Complaint
      to address, among other things, the jurisdictional issues raised during the conference
      and addressed below. Plaintiffs declined to amend the Complaint, as was their right.


                                              3
        Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 4 of 11



                                    DISCUSSION

      Defendants move to dismiss the Complaint on a variety of grounds:

(i) lack of subject matter jurisdiction; (ii) lack of personal jurisdiction;

(iii) improper service; (iv) forum non conveniens; and (v) failure to state a

plausible claim for relief. The Court concludes that it lacks subject matter

jurisdiction over the suit, and, accordingly, dismisses the Complaint without

considering the remaining arguments. See Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 583 (1999) (“Article III generally requires a federal court to

satisfy itself of its jurisdiction over the subject matter before it considers the

merits of a case.”).

A.    Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(1)

       “[A] district court may properly dismiss a case for lack of subject matter

jurisdiction under Rule 12(b)(1) if it lacks the statutory or constitutional power

to adjudicate it.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635,

638 (2d Cir. 2005) (internal quotation marks omitted); accord Sokolowski v.

Metro. Transp. Auth., 723 F.3d 187, 190 (2d Cir. 2013). A “plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of

the evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000).

      “Subject-matter jurisdiction is a threshold issue that must be addressed

prior to the merits.” Allen v. N.Y.C. Hous. Auth., No. 15 Civ. 173 (ALC), 2016

WL 722186, at *4 (S.D.N.Y. Feb. 19, 2016). Federal courts have original

jurisdiction over civil actions in which the parties have diversity of citizenship



                                           4
       Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 5 of 11



and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). This is

known as diversity jurisdiction, as contrasted with jurisdiction based on the

existence of a federal question. See 28 U.S.C. § 1331. Diversity jurisdiction

requires complete diversity between the parties, meaning that no plaintiff has

the same citizenship as any defendant. Exxon Mobil Corp. v. Allapattah Servs.,

Inc., 545 U.S. 546, 553 (2005).

      On a Rule 12(b)(1) motion, the challenge to subject matter jurisdiction

may be facial or fact-based. Carter, 822 F.3d at 55. When considering a facial

challenge, a court must determine whether the pleading “allege[s] facts that

affirmatively and plausibly suggest that” subject matter jurisdiction exists. Id.

(quoting Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir.

2011)). For purposes of a Rule 12(b)(1) facial challenge, a court accepts all

factual allegations as true and draws all reasonable inferences in favor of the

plaintiff asserting jurisdiction. Id. (citing W.R. Huff Asset Mgmt. Co., LLC v.

Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008); Lunney v. United

States, 319 F.3d 550, 554 (2d Cir. 2003)). In contrast, to support a fact-based

Rule 12(b)(1) challenge, a defendant may proffer evidence beyond the pleadings.

Id. (citing Amidax, 671 F.3d at 145). To oppose such a motion, a plaintiff must

present controverting evidence “if the affidavits submitted on a 12(b)(1)

motion … reveal the existence of factual problems” with respect to jurisdiction.

Id. (quoting Exchange Nat’l Bank of Chi. v. Touche Ross & Co., 544 F.2d 1126,

1131 (2d Cir. 1976)).




                                          5
        Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 6 of 11



B.    Analysis

      Plaintiffs argue that the Court has subject matter jurisdiction over the

claims raised in the Complaint based on diversity, as established in 28 U.S.C.

§ 1332. As noted, this statute requires “‘complete diversity,’ i.e.[,] all plaintiffs

must be citizens of states diverse from those of all defendants.” Pa. Pub. Sch.

Emps.’ Ret. Sys. v. Morgan Stanley & Co., Inc., 772 F.3d 111, 117-18 (2d Cir.

2014). “An individual’s citizenship, within the meaning of the diversity statute,

is determined by his domicile ... [in other words] the place where a person has

his true fixed home and principal establishment, and to which, whenever he is

absent, he has the intention of returning.” Van Buskirk v. United Grp. of Cos.,

Inc., 935 F.3d 49, 53 (2d Cir. 2019) (quoting Palazzo ex rel. Delmage v. Corio,

232 F.3d 38, 42 (2d Cir. 2000)). A corporation is a resident of every state by

which it has been incorporated, and of any state where it has its principal

place of business. 28 U.S.C. § 1332(c); see also Sty-Lite Co. v. Eminent

Sportswear Inc., 115 F. Supp. 2d 394, 398 (S.D.N.Y. 2000) (“[I]f either the

corporation’s place of incorporation or principal place of business destroys

diversity, then the courts will not have diversity jurisdiction.”).

      The Complaint alleges that Plaintiff Bates is domiciled in California, and

that Plaintiff Radly is an Australian citizen who resides in Melbourne,

Australia. (Compl. ¶ 22). According to the Complaint, ACL had its offices in

Bethesda, Maryland, but its offices have since closed. (Id. at ¶ 25). Further,

the Complaint claims that Offit Kurman “resides” in New York because its main

office is in New York. (Compl. ¶¶ 19-21, 29). The Complaint makes no


                                           6
         Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 7 of 11



allegation concerning the state of which Defendant Stein is a citizen. (See

generally Complaint). Thus, even if the Court accepted as true the factual

allegations that were actually pleaded in the Complaint, Plaintiffs still would

have failed to meet their burden of demonstrating complete diversity between

and among all Plaintiffs and all Defendants. Makarova, 201 F.3d at 113.

      In point of fact, this is a burden Plaintiffs cannot meet. Defendants have

provided the Court with information that is extrinsic to the Complaint

concerning the citizenship of certain parties. (See Def. Br. 5-9; Anesh Decl.,

Ex. C, D, E, F, G, H; Stein Decl.). In so doing, Defendants make clear that they

are mounting a fact-based Rule 12(b)(1) challenge to subject matter

jurisdiction, so that the Court may consider evidence beyond the pleadings.

Defendants provide evidence that:

     •       ACL is incorporated in Maryland and has its principal
             place of business there (Anesh Decl., Ex. C, D);

     •       Offit Kurman is incorporated in Maryland and has its
             principal place of business there (id. at Ex. E, F); and

     •       Stein resides in Maryland (id. at Ex. G, H; Stein Decl.).

This evidence establishes that complete diversity does not and cannot exist,

because one of the Plaintiffs, ACL, is a citizen of the same state as Defendants.

      In opposing Defendants’ fact-based motion, Plaintiffs must present

controverting evidence, inasmuch as “the affidavits submitted [] reveal the

existence of factual problems” with respect to jurisdiction. Carter, 822 F.3d at

57 (internal quotations and citations omitted). To begin, Plaintiffs concede that




                                         7
       Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 8 of 11



“Defendant has Maryland Citizenship.” (Pl. Opp. 15). 4 And Plaintiffs make no

effort to argue that ACL is not incorporated in Maryland. (Id.). Rather,

Plaintiffs argue that ACL’s state of incorporation and citizenship should have

no bearing on the Court’s diversity analysis, reasoning that “ACL the liquidated

company, as a matter of law, does not have citizenship at the time of filing the

complaint under [Mansfield, C&L M. Ry. Co. v. Swan, 111 U.S. 379 (1884),]

because it is nonexistent.” (Id.). 5 But while Defendants have furnished the


4     It is unclear if Plaintiffs are referring to Defendant Stein, Defendant Offit Kurman, or
      both, in making this concession. Later in their opposition brief, Plaintiffs argue that
      Offit Kurman “resides” in New York because it has an office in New York. (Pl. Opp. 16).
      But even if Offit Kurman has its principal place of business in New York, it would
      maintain Maryland citizenship because it is incorporated in that state. Plaintiffs have
      introduced no evidence to the contrary. Sty-Lite Co. v. Eminent Sportswear Inc., 115 F.
      Supp. 2d 394, 398 (S.D.N.Y. 2000) (“[I]f either the corporation’s place of incorporation
      or principal place of business destroys diversity, then the courts will not have diversity
      jurisdiction.”).
5     The Court’s Individual Rules of Practice in Civil Cases provide that parties opposing a
      motion may file a memorandum of law not to exceed 25 pages in length. In what is a
      blatant attempt to evade that rule, Plaintiffs have filed a 25-page memorandum of law
      in opposition to the motion to dismiss (Pl. Opp.), which cites to a 12-page declaration by
      Plaintiffs’ counsel, Kissinger N. Sibanda, that contains additional legal arguments in
      opposition to the motion to dismiss.
      The portion of Plaintiffs’ briefing that argues that ACL does not have citizenship for
      diversity jurisdiction purposes because it does not exist cites to three pages of Mr.
      Sibanda’s declaration. Given the obvious violation of its Individual Rules, the Court
      need not consider the arguments contained therein. Even were it to do so, however, the
      result would not change. As set forth in the text, Plaintiffs are simply wrong in arguing
      that a corporate plaintiff’s citizenship is irrelevant if the corporation is inactive or
      dissolved.
      Mr. Sibanda’s Declaration also includes a reference to the doctrine of realignment,
      which would only be relevant if ACL were to be realigned as a defendant in this suit.
      (Sibanda Decl. ¶ 1). The doctrine of realignment is relevant in a derivative suit when
      “the corporation is actively antagonistic to plaintiff’s interest.” Obstfeld v. Schwartz,
      621 F. Supp. 2d 87. 93-94 (S.D.N.Y. 2008) (quoting ZB Holdings, Inc. v. White, 144
      F.R.D. 42, 45 (S.D.N.Y. 1992)). And although Plaintiffs claim their suit is a derivative
      action that Plaintiffs Bates and Radly have brought on behalf of ACL, the Complaint
      does not contain so much as an allegation that Bates and Radly are shareholders in or
      creditors of ACL. (See generally Complaint). Even if this were a derivative action, there
      is no indication that ACL is actively antagonistic to Bates’s and Radley’s interests.
      “[A]ntagonism has generally not been found where the corporation does not, would not,
      or cannot express opposition to the initiation of the lawsuit.” Netwolves Corp. v.
      Sullivan, No. 00 Civ. 8943 (AGS), 2001 WL 492463, at *6 (S.D.N.Y. May 9, 2001). Thus,
      the doctrine of realignment has no part to play here, and a derivative action would lack

                                               8
       Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 9 of 11



Court with extrinsic evidence that ACL is incorporated in Maryland, Plaintiffs

have not provided any evidence, such as articles of dissolution, that would

prove ACL no longer exists. In fact, Plaintiffs’ submissions establish that as

recently as December 7, 2015, ACL existed and submitted filings to the State

Department of Assessments and Taxation of Maryland. (Sibanda Decl., Ex. 8).

      Further, Plaintiffs have not provided any legal support for their argument

that the citizenship of a corporation specifically named in a complaint is

irrelevant if the corporation was inactive or dissolved at the time the complaint

was filed. Plaintiffs cite only to Mansfield, which does not address that point

and merely stands for the well-accepted proposition that a party’s citizenship is

determined at the time when the suit was initiated. Mansfield, 111 U.S. 379.

The Second Circuit has made plain that the diversity analysis does not change:

             In dismissing Plaintiff Passalacqua from this lawsuit,
             Judge Edelstein correctly concluded that when a
             corporation has ceased business activity, diversity
             jurisdiction under 28 U.S.C. § 1332(c) is determined not
             only by its state of incorporation, but also by the place
             it last transacted business, here Florida. Both the state
             of incorporation and the principal place of business
             should be considered in deciding whether diversity
             jurisdiction is present. To allow inactive corporations
             to avoid inquiry into where they were last active would
             give them a benefit Congress never planned for them,
             since under such a rule a defunct corporation, no
             matter how local in character, could remove a case to
             federal court based on its state of incorporation.




      complete diversity of parties. See Obstfeld, 621 F. Supp. 2d at 93-94 (court lacked
      diversity jurisdiction in shareholder suit brought on behalf of corporation, where that
      corporation was incorporated in the same state where a defendant was domiciled).


                                               9
       Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 10 of 11



Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131,

141 (2d Cir. 1991) (internal citations omitted); cf. Oscar Gruss & Son, Inc. v.

Hollander, 337 F.3d 186, 194 (2d Cir. 2003) (“[W]here a plaintiff brings suit

solely in his representative capacity, the citizenship of the represented party,

and not that of the representative, controls.”).

       Plaintiffs assure the Court that “[e]ven though ACL [] is a party to the

pleadings, this exists as the owner of the right from which the cause of action

is derived. ACL is not a party to these proceedings in the ordinary meaning of

the word but as a term of art since it no longer exists.” (Sibanda Decl. 4 n.2).

This “pleadings”/”proceedings” dichotomy is largely lost on the Court. What is

not lost is the fact that the case caption specifically lists ACL as a plaintiff.

Binding precedent makes clear that “complete diversity of all parties is an

absolute, bright-line prerequisite to federal subject matter jurisdiction.” Pa.

Pub. Sch. Emps.’ Ret. Sys., 772 F.3d at 117-18. So long as ACL is listed in the

operative pleading as a plaintiff in this case, it remains a party to the action.

Its presence defeats complete diversity and deprives the Court of subject matter

jurisdiction. For these reasons, the Court lacks subject matter jurisdiction in

this action. 6


6      The Court recognizes that, in instances in which it determines that it lacks subject
       matter jurisdiction, the preferred course of action is to refrain from considering other
       arguments proffered by the movant. See, e.g., Cornwell v. Credit Suisse Grp., 666 F.
       Supp. 2d 381, 385-86 (S.D.N.Y. 2009) (“[A]bsent authority to adjudicate, the Court
       lacks a legal basis to grant any relief, or even consider the action further.”); Norex
       Petroleum Ltd. v. Access Indus., 540 F. Supp. 2d 438, 449 (S.D.N.Y. 2007) (stating that
       dismissal for lack of jurisdiction “moots, and thus terminates, all other pending
       motions”). The Court pauses to note, however, that it has grave doubts regarding
       whether it would have personal jurisdiction over Defendants Stein and Offit Kurman.
       Both Defendants are citizens of Maryland. The action concerns legal representation
       provided in Maryland, by an attorney barred in Maryland, working in a legal office in

                                                10
         Case 1:19-cv-02814-KPF Document 38 Filed 12/23/19 Page 11 of 11



                                      CONCLUSION

      For the reasons set forth above, Defendants’ motion to dismiss is

GRANTED. Plaintiffs’ Complaint is dismissed without prejudice. The Clerk of

Court is directed to terminate all pending motions, adjourn all remaining dates,

and close this case.

      SO ORDERED.

Dated:        December 20, 2019
              New York, New York                   __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge




      Maryland for a company incorporated in Maryland. The underlying case was litigated in
      Maryland state court and involved a legal contract that recited that all disputes arising
      out of the underlying representation would be filed in Maryland courts.


                                              11
